Citation Nr: 0001040	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  91-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
August 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1990 determination of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for entitlement to educational assistance pursuant to 38 
U.S.C.A. Chapter 30.  The veteran appealed that decision to 
the BVA and the case was forwarded to the Board for review.  
By a decision of January 1997, the Board denied the veteran's 
claim for entitlement to educational assistance pursuant to 
38 U.S.C.A. Chapter 30.  The veteran-appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), which vacated the 
Board's decision of January 1997 and remanded the case to the 
Board for further proceedings and readjudication.  [citation redacted].


FINDINGS OF FACT

1.  The veteran served on active duty from November 1975 to 
August 1988.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran graduated from the United States Air Force 
Academy and was commissioned as an officer in May 1981.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3011 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with the Court's order vacating and remanding 
the issue of entitlement to educational assistance pursuant 
to Chapter 30, in an August 1999 letter from the Board, the 
veteran was informed that his appeal had been transferred to 
the Board and he could submit additional argument and 
evidence in support of his appeal.  In an October 1999 
facsimile message, the veteran stated that he had no new 
arguments or evidence to submit in support of his appeal.  
Therefore, the Board finds that the veteran has been provided 
with "an opportunity to be heard" and has been afforded his 
full due process rights.  See Thurber v. Brown, 5 Vet. 
App. 119, 122-23 (1993).  Accordingly, the Board will proceed 
with an adjudication of the veteran's appeal on the merits.

The veteran essentially contends that his active duty service 
should make him eligible for educational assistance benefits 
under Chapter 30, especially since he had not previously used 
any education benefits.

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, computerized Department of 
Defense data confirms that the veteran had remaining Chapter 
34 eligibility as of December 31, 1989.  However, an 
individual who after December 31, 1976, receives a commission 
as an officer in the Armed Forces upon graduation from the 
United States Air Force Academy is not eligible for 
educational assistance under 38 U.S.C.A. Chapter 30.  
38 U.S.C.A. § 3011(c)(2).  As the veteran graduated from the 
United States Air Force Academy and was commissioned as an 
officer in May 1981, i.e., after December 31, 1976, there is 
no statutory or regulatory provision that would allow the 
veteran's claim in this case.  38 U.S.C.A. § 3011(c)(2).

In his June 1998 Brief of the Appellant, the veteran raised 
several contentions that he asserted should entitlement him 
to educational assistance under Chapter 30.  The veteran 
essentially states that he should be able to convert his 
unused Chapter 34 eligibility due to his prior service.  
However, the veteran provided no grounds for why 38 U.S.C.A. 
§ 3011(c)(2) would not apply in his case.  Further, although 
the veteran has asserted that he did not receive all the 
educational benefits he was promised at the time of his 
initial enlistment in 1975, he has failed to produce any 
legal authority confirming his contention.  Additionally, the 
veteran contends that the "U.S. Government" is "liable to 
Appellant on a theory of fraudulent inducement."  However, 
other than the veteran's own statements, there is no evidence 
of fraud by the "U.S. Government" in this case.

While the veteran has raised constitutional objections to the 
RO's denial of his eligibility to educational assistance 
under Chapter 30, Title 38, United States Code, neither 38 
U.S.C.A. § 7104, which defines the jurisdiction of the Board, 
nor 38 U.S.C.A. § 511(a), which defines the authority of the 
Secretary of the Department of Veterans Affairs, confers upon 
the Board jurisdiction to consider constitutional challenges 
to statutes enacted by Congress or implementing regulations 
promulgated by the Secretary.

The Board acknowledges and is sympathetic to the arguments 
advanced by the veteran, especially in light of his honorable 
service; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific.  The Board is not free to 
deviate from the law as passed by the Congress.  Based on the 
foregoing, the Board finds that there is simply no legal 
basis to find the veteran eligible for educational assistance 
benefits under Chapter 30.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

